-.       . .




                OFFICE     OF   THE   ATTORNEY      GENERAL    OF   TEXAS
                                         AUSTIN
     OROVER SELLERS
     m-rOINExGENEIUL




       Bonorebls John H. Mntsr8
       Ex*autlve Glraotor
       Stmte Department ofPublio           NdS8ra
       Auatln 3, Tex.6~




                       Your request fo
       tloned matter ha8
       rromyour        lettar 0
                                                              with were~0~   t0
                                                              P of Child Welfare




                                rtloulnr question     with rarersnoe
                                                                   to this
                                u Is whether or not 8 mmioipsllt~    nay
                                 a~rswlos,~ ohlldren'a boarding homea,
                                            or athor plaoes for the oar63
                                ng crgacnolos
                                 or ob114nn l 6 opsolri~a~ in the above
               olted srtlolar am3 lr so wlmther that rrunlolpallty
               m e y c h a r ~t,l lea for sooh llaoaass. se have an in-
               stanoo     la Tex~a where the olty lo ohm&ring 35 fee for
               8 lloensc to board ohildren. You can ccc the herdship
               this nl&t work on m-mm boarding perenta or this 35
               may have tc;cm0 rran Community Cheat money 0r the
Hon. John 11.::lntcrro,
                      pa&q?2




    l(tuncykhloh nuryb* usin    the boerALaK hose. r:e
    wera not ourc nhr.therth4 0 IWO MU va1l.dohergo
    daoa the superior statute of the otato, namsly,
    Artlolo l+&42a,dlreoto that thio department foouo
    ouoh llaeeoes without ieo.
          'In your oplrloa, planme indicate whether o
    foe mix bo oharged by the mmlolpallty under Its
    ordimnoe ror any ot the olosoIrIo~tliwo owarrd
    whIoh Inoludoo not only boar4InnghopI far ohll-
    Cron, lnstItutioao, ohlld plaolng ageoaioo but
    o8h.r plaaeo for thblr oara an4 ouotody.*
           !%otloa 1 of Article 4442s. Vernon*8 Annototad Clvll
~ta$utoo. provI400:

          *Xvery parson, a8ooolAtlon or oorporotIon,
     *h&her oporotlng r0r ohorlty or rovonuo, rho
     ohcil owa, ocrrduufor aonoge a doy mroorf,
     ahUdr~n"o boordin& home, or ohlld plaaing
     lgonoy,   or other plaoe for thr oar0 or ouotody
     of children uwhr rirta8n     years .0r op. or who
     oholl lollolt rtdt8 in this f3toteror my ouah
     plooo (IClnobltutlon, oholl obtoln SII~KUUIR~
     llooora rrcm the Xate     Bbrd oi Koolth rhioh
     1looaoe ohs11 ba Ioonod wlthou8 ioo, ond under’
     ouoh roooonoble ond unliorr r ules    lnd regcrlo-
     tloao es sold BoorA shall pnoorlk.        Provided
     that ii sold rundo ore lolloltod by said oooo-
     olotlono or oorporotlonathrough any 8gont or
     agents thuwof, oaly one oueh lloeaom oh011 ho
     rOqUtTOd   by l0Oh 0014 l8OOOIotIOA or MarpOre-
     tloA  t6r  oooh OOUAt)’ Oi the Stat.  oi T~xoo ln
     .hloh oounty meld funds ora oollolted.
           PootIon 6 or Artlolo 6?@0   lpeoltleaIl,ytrsnoioro the'
dotloo an4 reojxmoIblliti~o plooed in the Woto  Board ar Walth
t Artiolo 44420 to tb Mvlolon or Chlid wolfer* or the +tate
ward or Control, and Csoqloa 8, ‘oupra. reads on followor
I.   ,.                                                                            4’77


          lion.John   il.   ~"lot.~rs,
                                     Pete 3




                     -930. 8. The lloei~olug.vlaltl~ and ln-
                opootlon oi all lqenoleo rsoulred    under Chapter
                2G4. pago 444, or the hner?rl    and Tpeolal Taaro
                or tho Poguler f’usalon of the blet Lop;loleturo,
                1929. now required by tbe Ytnte f!ooard   of %io;th,
                shall be tnA te mreby trnnulerrrd to aod rc4e
                IIpart or tiledUtiQ8   Of ttls mvieion 0r Ct?IlA
                "0lfU.W Cf the "t9tQ   %4Fd Of CCXltiOl.’

                     13 1939, %he tc~lalsture poeued whnt 1s known me
          the "Public Solture Aat uf 1939." (Aotr .cf1939, p- 54l.j.
          Sotloo ?a ef ttlo Cat transfcrrd      ":li ct the rlphta, gowro
          sod duties heretolore aoarcrrs4 by len cn t.CuZiriolot.of
          Child Keltarc of the Rorrd of Ccntrol,    V.~C tot othttrwiscin
          OOniliOt   With   my   prwbOlOUE    Of 8i%O   Aclt,'ard   heraby   co+
          tlnurd in ruu row3 rab direct.           sad ere horeby trrraaferred
          to. eaA oo%torred upca the ?tatu         *xpartnant of ?ublfo ~dtnr~
          so orsated.Ey     this Aot, sod shell be hold, lzoroloa4 and per-
          formed by the     Ctatc iIM$mrtrnont Of vubllo wdtsrQ    under the
          pfovlsfone or     this Aot and the oovarol Aoto now in ror00 and
          any anunda*nt     or rcend-xmtn  theieto     .rhlohx5&    be uode.-
                      Tao Tublio ?el!sre .Lot cf 1939" woo a.eended and
          ~10 nuw Artlole 4950. Peotlcn 5 of sol4 Artlole provldoo:
                        *Thsre shll 86 orseta4 in the Ztato Duportmmt
                or pub110 rdrrrc the rollfhln~              Clvlo:oco: a CI~lolo~
                of Child      "oltsra, a ~t7?3:33 2r A~d1t.s au4 accou~to,
                a Clvisl~n       cf i)elrearoh    and ~tatlrtlos and &UC& cthar
                i;fu'clcnr      nv the '*~.cautl~s    iUrrot(rr may flud neas*omry
                ror tdrr80tl.vr      *G~lnlstrstZc     *. Th 2icroJtIvo. inrsotor
                ohs1.Ihnv~ c,hnprsrevto alluoatc al.4ruolloo*tc
                tunotlnno wwnf the :Hvli.lunow?tt.lr.the Deportment
                and have the powur nn4 outhurlty. oubjuot tfi'olanslrl-
                oution, to sd.act,          cppoll\s,  nod dieoherga euoh anslmt-
                ant*, alctka , rtcnc+mz;‘r:ers,          s.uAltcrv.buukkatpers,
                ana clorloel aeslntonto bll nny be noooonrry lu the
               ~a4nlolotr~tlo~ or t?.cAtitleslmpooad upon Me :t8tO
                hepsrtment oi Public .+slrbreulthln the llnlta of the
                approprlotlono thee rry be ?edu rm the work of ~14
                Lbpertslont     ."
                                                                                 4’79

Roi-..   John   il.   Mntsr8.       peg0    I




                  A   onretul     raadlng       or t&4 4bOr4 4tntutss r4rasl8
that the Dirlslon of Child Welfar4 of the %ate tWmrtm4nt.
of Pub110 30 Par4 non has thr power to lloense 44~ nura4r-
         --+-To
‘i-, 0Yldzan   a                ardlnfihoms,      ahlld plrolm    4~4nol.a and
qthor plao,osfor            tha   0.m   and OU8tOdJ of ohildra.   Tlao
 oestlon that      we nut.          now Peoids is whetha ,thc Mt?slon
                                                              of
2 hild     Ualfus or the aate 04QubmLIt    ab FubZlo w4lrar4 &or
the      exolu8lr4 authority to 1104nae sold hom4a for ohlldrai.
                  It haa been atnted In Texan Jurirprudsnoe. Vol.
30. pm&48 up, 120 rml 1211
               "The pollloopowsr f# a grnnt    or authority    rrcm
         th4 people to tholr ~orornaent41 agents 'for the
         proteotlon of the health, 8arety. ocoifort       aad rel-
         rere  OS the pualio. &oadly ateted, the polloe power
         ot a olty 1s th& power to goV4rn. exeraloed 4lthar
         by lW8triOtiCUl   OT OCUQU~SiOn in QW.Zi!Ot~A~ th4 wU41
         good or She pooplo. T&o oxuoiae       or this    QOWU by
         the rmalofpellty    is but a m&lo of oxertfn& trhe power
         of Ch4 gorermetnt    of the mabe   within th4 llatte or
         Ch4 munlofpe~lty."
                7a4   ox4roltse 0r polio0 power 14 not aa lah4r4at
         ri&t     qf munlolp41 oarporatloas; suoh p&~aes Ot it 80
         may bo axuelsed must oouo fxm le~slablr~ grant. The
         Laglslrture.nay ~qant    gearral .pollos po*srs and the
         moona of ~sniorol~.g  rospeot 8nd oboorvanoe. The mot
         oi thla porrrzto hoem-rule oitles is found in the
         proylslon of the enablla~:eat authorixSag thm ttc
         lnr o r r e
                   llk ordtnanoo8.noeowruy So pro~o4t health.
         kiro  rud proputJ, and to proven* ana smouulIy
         rboto end rw#ta lu naffutnoe8and to QrOOutO        aad
         lufo r o fo h iaood pvernmat,   ardor and soourity of
         the olty ead lta iahabltant8.
                *OOllOrclllJ       6DWlkblUr     lWXl~OiD8k   4WQOT@tiOa8
          ham   tiie rl&t.   under t&14~olio4 Dower. to safomard
          lha hralth. oomtort. end R4norslwlZara      oZ~th4ir
          altlzena by such roaaombls lwgulatlona a8 are
          aoooemuy  for,-$ht    pumoae.


                 *The polio4 power In             not   aa wbttrary   bne; it
         ha4 its lleltatloaa. Thw it 1s subjoot to the
                                                 upon s‘rery
         :lmltatlona lmpoasd by the Canstltutlrr~n
T..   ‘.’


                                                                                      4723
            Hoi..John U. "ilotors, ~4~4 5




                       gowar of governaumt, and will not bo permitted
                       to lnrada or impair thrrfund4nwutsl UberClea
                       of the oltlten. Alao it is rounded in pub110
                       neceseity and only publio neooaolty 0Sn Justify
                       10s exwrelao. Xt In ocsaonsurate hl th, but does
                       MB 4x444d. the, duty,t# provide Ior the real
                       aaeds  of the people in their health,.aatoty,
                       ocdart and ooaronfonoo as oonalotoatlyas may
                       be with prlvat4 property rlghta. the lntuoota
                       of  the pUbl.io gbnuailp,  8~c dlfstin~rhad rrQ
                       Moar of 4 partlaulor olaua, mat require the
                       lnt4rfsren4e. . . .m
                      Ylth refmrenoo to the o r dlnuno ea
                                                        larotob by oltieo
            ,rnOu their pol%oe pwua,  it la stetod ia Cmpua furis, Vol.
            37, pqo 187, I36, rhloh'nmda in pert aa rolloust
                              -8    the 8beanoe of poaltlro  wld*noe  to the
                       oontruy, .hwever,     suo h leta-or ordlaano*a lr 4
                       presumedto be re8aonmbler and the owrts riU.
                       not interfuo     tml4aa U4lr uarorraonsbleueaa  and
                       opp~alt+neaa it olshrly.uppsr~at, tha bukdaa of
                       proving their uam4acumblur4cia of lnralldll*yking
                       on the 444 who leuortriit, aaually the 1104~444.'
                              Ot as w&d by Zddottiufu on kfWiOiQ41 kU'$CXdio~~s,
            (2d l0l.j      Vol. 3, QW3' 693:
                                "Ordlaawe8 l.ranyosl~     Iloenae tax08 Mdar
                       the powor to rqwlate          u4 prke hoI4     tdid,ana
                       the uareaaonableaaaa        of the saaotlona mast
                                                                      _      _k _ -
                       made olearly to sgpaar, and they nuat.bb,oo~rrgay
                       Mdlar64ly         beyond what   ‘raaeedod for th4 purpose.
                       intended,       b&ore auoh leglrl'atlonwill be deolmrod
                       *Old. Th4 r’Lot th4t the ~es4otlon twy r*aulf l&
                       Dr o dua ia ( r l remmum  ln u~oaa of that requlra4 for
                       regulation. dowa not la ltaelr JeaCroy th rrgul4-
                       tory ohnraoter 0r a pollee &eaaure . . . .-

              .Y
                   .
                        +a(:SC.dxbhuntive-ijnLso~~eaod
      before ti;inct.urt~
      m 60 not doc.?iit neosessry t-2d3 so ture, ,Cut
      mrely olts xv::8or tbd eeolniork3.wheraln it
      is expressly held tint l rl6.M of tka city eu-
      thrities          t0   adopt         3uah     re&ulfItioae,      80   1Ong
      es they ere reesoneble mre upheld, and wherein
      It IS he:6 thst. lr suoh tirdinunoesdo not
      amount       to   vktuel           pr&lbltio;i.          Mty    m-o   not    in
      oonfliot with the laws of                         tke   "tete   l~oe~~s~cg
      euch       ocoupatlo~:.        .     .   .”

           In via* of the foregoing buthorlties, it is the
opinion   OT this
                dspartmnt   tha t e aunlolpallty may lloense
day 5ur8erlas, ohilartbn*u boarding home15, dma   plaulng
egonoles or otha plaoes fm the oere end ouatody of
oblldren, end you sre turthw ldvlr ud   that the ofty laef
ohargo s reaaonsble rae ror sr~ld,l~oense.
           %i are herewith retundng to you the aopLe8 of
she rules atidroguletlone aovuring the aGild relfere progmm.

                                                          Very      truly yours,